                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                                      )
                                                      )
BRITISH AIRWAYS PLC,                                  )
                                                      )        19-1124 T
            Plaintiff,                                ) No. _______
                                                      )
v.                                                    )
                                                      )
THE UNITED STATES of AMERICA,                         )
                                                      )
            Defendant.
                                                      )
                                                      )
                                                      )

                      PLAINTIFF’S MOTION TO FILE UNDER SEAL

       Pursuant to Rule 5.2(d) of the Rules of the Court of Federal Claims, British Airways

PLC, moves to file the above-captioned Complaint and accompanying Exhibits A through J

under seal. The Complaint and Exhibits contain Plaintiff’s taxpayer identification number. If

Plaintiff’s motion is granted, Plaintiff will promptly file a redacted Complaint and accompanying

Exhibits for the public record.

       Wherefore, Plaintiff respectfully requests that the Court grant this motion and permit the

filing under seal of Plaintiff’s Complaint and accompanying Exhibits.
Respectfully submitted this 1st day of August, 2019.


                                                  _/s/ Adam P. Feinberg__________________
                                                  Adam P. Feinberg
                                                  Counsel of Record
                                                  MILLER & CHEVALIER CHARTERED
                                                  900 Sixteenth St. N.W.
                                                  Washington, DC 20006
                                                  Email: afeinberg@milchev.com
                                                  Phone: (202) 626-5800
                                                  Fax: (202) 626-5801
                                                  Attorney for Plaintiff British Airways PLC


Of Counsel:
Steven R. Dixon
MILLER & CHEVALIER CHARTERED
900 Sixteenth St. N.W.
Washington, DC 20006
Email: sdixon@milchev.com
Phone: (202) 626-5800
Fax: (202) 626-5801
Attorney for Plaintiff British Airways PLC




                                              -2-
